 Case 1:19-cr-00607-PKC Document 56 Filed 12/14/20 Page 1 of 1 PageID #: 582

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
MEB/HDM                                             271 Cadman Plaza East
F. #2016R01176                                      Brooklyn, New York 11201



                                                    December 14, 2020

By Email

Roland G. Riopelle, Esq.
Sercarz & Riopelle, LLP
950 Third Avenue, 32nd Floor
New York, NY 10022

                Re:   United States v. Jeffrey Auerbach
                      Criminal Docket No. 19 CR 607 (PKC)

Dear Counsel:

               Enclosed please find the government’s production of 18 U.S.C. § 3500 material
(“3500 material”), and a list of the 3500 material, in advance of the defendant Jeffrey Auerbach’s
Fatico hearing, which the Court has scheduled for December 18, 2020 (the “Hearing”). The
government also encloses a set of exhibits (the “Government Exhibits”), and a list of the
Government Exhibits, that the government intends to introduce during the Hearing. The
government reserves the right to amend, supplement or alter the enclosed lists, and to withdraw
or supplement material produced pursuant to 18 U.S.C. § 3500 prior to the Hearing.


                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney
                                                    Eastern District of New York

                                             By:               /s/
                                                    Mark E. Bini
                                                    Hiral D. Mehta
                                                    Assistant U.S. Attorneys
                                                    (718) 254-8761/6418

Enclosures
